—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Thomas, J.), rendered April 16, 1992, convicting him of criminal contempt in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law and as a *760matter of discretion in the interest of justice, the indictment is dismissed, and the matter is remitted to the Supreme Court, Queens County, for the purpose of entering an order in its discretion pursuant to CPL 160.50.
Although the defendant failed to preserve for appellate review his contention that the evidence was legally insufficient to prove his guilt, we are nevertheless compelled, under the circumstances of this case, to reach that issue in the exercise of our interest of justice jurisdiction and to reverse the judgment of conviction.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally insufficient to establish that the defendant violated the order of protection by "going to” his daughter’s home. Rather, the evidence only established that the defendant walked by his daughter’s home while walking in the direction of his own home. Notably, the defendant did not stop in front of his daughter’s home and did not attempt to enter the gate leading to the home. Sullivan, J. P., Rosenblatt, Pizzuto and Joy, JJ., concur.